Exhibit 10.3

FIRST AMENDMENT
TO THE


FIRST NATIONAL BANK OF PULASKI
ADOPTION AGREEMENT
DIRECTORS DEFERRED COMPENSATION PLAN
DATED JANUARY 1, 2001
FOR
                                                       



 

     THIS AMENDMENT is adopted this ________ day of __________________, 20____,
by and between FIRST NATIONAL BANK OF PULASKI, a federally chartered commercial
bank located in Pulaski, Tennessee (the "Bank") and                          
(the "Director").





     The Bank and the Director executed the Directors Deferred Compensation Plan
(the "Plan") and the Adoption Agreement, attached as Exhibit I to the Plan and
which contained additional terms, on January 1, 2001. Pursuant to Paragraph I of
the Adoption Agreement the undersigned hereby amend the Adoption Agreement to
change the Director's pre-retirement death benefit. Therefore, the parties
further agree to the following:





Paragraph F of the Adoption Agreement shall be deleted in its entirety and
replaced by Paragraph F below:



F.    The amount of my pre-retirement death benefits payable under Paragraph
2.3(a) of the Plan is equal to the post-retirement income benefits as though I
survived and continued to participate in the Plan until my normal retirement
date. Such benefits shall be payable monthly for a total of 180 months
commencing thirty (30) days following my death.



To the extent this First Amendment is a "material modification" under IRC 409A
of the Code, the undersigned hereby expressly acknowledge that "grandfathering"
protection afforded by the American Jobs Creation Act and I.R.C. Section 409A
may no longer be available.  Also, to the extent necessary, the Agreement, as
amended, shall be administered in "good faith compliance" with Notice 2005-1 and
I.R.C. Section 409A, subject to future regulatory guidance.



     IN WITNESS OF THE ABOVE, the Director and the Bank hereby consent to this
First Amendment.



Director:                                                                  FIRST
NATIONAL BANK OF PULASKI



_____________________________________       By
_______________________________________

                                                                                
Title _____________________________________

